PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/955,726
Filing Date: 1 Dec 2015
Appellant(s): LOLLAR et al.



__________________
Ira S. Matsil
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 March 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant first argues that Examiner did not consider the evidence in the Cacchione and Costa declaration (Brief, page 6) even though it was properly signed.  The Examiner respectfully disagrees with both the characterization of the office action and the validity of the declaration..
First, the declaration is not proper because it is not properly signed. Applicant is correct, the evidence has the required statement for a declaration and does in fact have a date (within the signature line). However, Applicant fails to address the third reason the examiner found the declaration to be improper. It is not properly signed.
A declaration must be properly signed (37 C.F.R. 1.4). C.F.R. 1.4(d)(2)-(3) makes clear the S-signature must “must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation.” In the declaration filed, there is clearly a watermark (graphic), an equal sign, and ampersand. These features inside of the slash marks render the signature invalid. The USPTO guidelines1 indicate the inclusion of graphics (ex. 12) and improper punctuation (ex. 13) are improper and treats both as “unsigned.” The addendum to the original guidelines includes many signatures inserted by a computer program, none of which show a graphic or extraneous punctuation.

Additionally, the claims are directed to an OSB with no mention of the warping. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the features upon which applicant relies (a non-warping OSB) are not recited in the rejected claims. Therefore, the evidence presented in the declarations was not commensurate in scope with claims and not persuasive in overcoming the §103 rejections.
	Appellant argues that the prior art of Go and Eggers only teaches using the same resin in both face sheets and different resin in the core layer and points to the examples. Examiner respectfully disagrees with this argument. Patents are relevant as prior art for all they contain and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. (MPEP §2123). Here, Go and Eggers teaches different resins can be used in the layers of the OSB. (Paragraph 0033 of Go; Claim 12 of Eggers). Therefore, the broad disclosure of Go and Eggers is used to teach the claimed invention, not the limited examples.
	Appellant argues it would not have been obvious to try the resin combinations recited in the Final rejection, as it would not lead to a finite number of predictable solutions on a non-In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the features upon which applicant relies (a non-warping OSB) are not recited in the rejected claims. Here, the finite number of possibilities taught by Go would all yield an OSB panel. There is nothing in the art or declarations showing that an OSB panel would not be able to be produced using the various resin combinations. Applicant has not necessitated a balanced non-warping OSB in the claims, but just any OSB, which would be taught by the variations of resin taught by Go.  
	Appellant argues that a critical range is not needed to show unexpected results. Examiner respectfully disagrees with argument. As discussed above, the claims recite only a OSB, not a non-warping OSB. As stated in the Appeal Brief, the non-warping is due to the result of the type of resin in each layer and the specific amount of each resin in each layer. The amount and type of resin is critical to the unclaimed property of non-warping. Go teaches resins and resin concentration ranges that overlap the claimed range. Therefore, for a showing of unexpected results, the claims must be commensurate in scope with the data provided that shows the criticality of the ranges. Appellant has not made the claims commensurate in scope; therefore, unexpected results have not been shown to overcome the rejection of record. 
	Appellant argues that includes “up to 50% muPF” does not include 0% and must include some amount of muPF. Examiner respectfully disagrees with this argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (some amount of muPF) are not recited In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Go teaches no muPF is needed and teaches an overlapping range for phenol formaldehyde, which is required by the claims. Thus, Go teaches the claimed resin composition.  
Appellant argues the dependent claims overcome the rejection of record, as independent claims have not been taught. Examiner respectfully disagrees, as the rejection teaches the independent claims discussed above and in the Final Rejection. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael Zhang/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                    
                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/sigexamples_alt_text.pdf